TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00266-CR
                                    NO. 03-08-00270-CR



                             Daniel Ryan Anderson, Appellant

                                                v.

                                The State of Texas, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
         NOS. 8136 & 8137, HONORABLE JOE CARROLL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Daniel Ryan Anderson filed a motion requesting that his appeal be

dismissed. See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.




                                           ___________________________________________

                                           Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: August 7, 2008

Do Not Publish